Citation Nr: 0936636	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-09 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for service connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1946 to July 
1947, September 1948 to July 1952, June 1953 to May 1956, and 
July 1956 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran and his daughter appeared and testified at a 
personal hearing in August 2009 before the undersigned 
Veterans Law Judge sitting in St. Petersburg, Florida.  A 
transcript of the hearing is contained in the record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, 
remand is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.

In January 2004 the Veteran was granted service connection 
for bilateral hearing loss, with a noncompensable evaluation, 
effective August 11, 2003.  The Veteran is also service 
connected for tinnitus, with an evaluation of 10 percent 
disabling.  The Veteran filed his current claim for an 
increased rating for hearing loss in September 2005, noting 
that he had been told he had 50 percent hearing loss by 
audiologists.


In January 2005 the Veteran was afforded a VA audiological 
examination with puretone threshold testing and Maryland CNC 
testing which showed word list scores of 96 percent in the 
right ear and 88 percent in the left ear.  The average 
puretone thresholds were 59 in the right ear and 52 in the 
left ear.  The examiner diagnosed the Veteran with mild 
sloping to severe sensorineural hearing loss in the right ear 
and mild to moderately severe sensorineural hearing loss in 
the left ear.  Utilizing the examiner's puretone testing 
numerical scores the RO continued the Veteran's 
noncompensable rating by the RO in a March 2005 rating 
decision.

Also contained in the claims file is an uninterpreted August 
2005 audiologic examination which noted that the Veteran had 
bilateral severe sensorineural hearing loss and good to 
excellent word recognition scores.  The speech scores were 92 
percent in the left ear and 84 percent in the right ear.  
Additionally, to the untrained eye, the graphical 
representation of the Veteran's puretone testing results 
showed much worse puretone thresholds than were reported in 
the January 2005 VAX.  For example, the VA examination noted 
puretone thresholds of 45 decibels or below from 500 through 
2000 Hertz, and the private audiogram showed a puretone 
thresholds of 60 decibels or greater at all frequencies, 
despite only an 8 month difference in the date of the 
testing.  In any event, the Board may not use the results 
from this testing when evaluating the Veteran's level of 
auditory impairment because the graph is not accompanied by 
numerical interpretation and it is unknown whether the 
testing was accomplished in a controlled environment.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).  

The Veteran was afforded a VA audiological examination in 
January 2007, where he complained that his hearing had 
worsened, and stated that he could not hear without his 
hearing aids.  The examiner noted that puretone and speech 
recognition scores were not reported due to poor reliability 
as pure tone averages and speech reception thresholds were 
not in agreement, even after reinstruction, and results did 
not appear consistent with the Veteran's demonstrated 
communication ability.  In the right ear speech recognition 
scores were in the moderately severe hearing loss range, but 
puretone thresholds were in the profound hearing loss range.  
In the left 
ear, the speech recognition scores were in the moderate 
hearing loss range but pure tone thresholds were in the 
moderately severe to profound range.  As such the examiner 
felt that the Veteran was not putting forth a good faith 
effort.  She also noted that otoscopy revealed scarring on 
both tympanic membranes.

The Veteran was afforded another VA audiological examination 
in December 2007, but the examiner did not provide the 
results of the testing because, again, they were found to be 
unreliable.  The examiner note that the test results were not 
reliable or suitable for rating purposes because he did not 
believe the Veteran was putting forth a good faith effort to 
cooperate.  "The test results were strongly suggestive of a 
non-organic hearing loss/hearing loss component," and there 
was poor agreement between the speech recognition scores and 
the puretone testing scores.  The examiner also noted that 
air and bone conduction thresholds were in poor agreement, 
and tympanograms were abnormal.  The examiner noted that the 
Veteran may have middle ear pathology.

In a written statement and in testimony provided at his 
Travel Board hearing the Veteran strongly contested the 
statements of the examiners that he was not cooperating or 
giving a good faith effort.  The Veteran felt that he was 
cooperating, but that he simply could not hear the January 
2007 examiner once his hearing aids were removed to begin 
testing.  The Veteran's daughter also provided testimony 
regarding day-to-day examples of how her father's hearing 
loss impacted his life and hers (loud televisions and 
telephones, missed conversations, etc.).

The Veteran submitted an August 2009 audiological examination 
from a private audiologist who noted that the Veteran would 
have difficulty hearing in many listening situations even 
with hearing aids.  The puretone results indicated profound 
sensorineural hearing loss bilaterally.  The audiologist 
noted that speech awareness thresholds were consistent with 
pure tone findings and that word recognition could not be 
tested due to the severe degree of hearing loss bilaterally.  
Graphs of the Veteran's puretone threshold testing were 
supplied, but were not interpreted.  




As the Veteran has indicated that his hearing has worsened 
since his last reliable and numeric audiologic examination in 
January 2005, and a private audiologist has indicated that 
the Veteran's hearing loss is profound (and too poor to 
accurately produce word recognition scores) the Veteran 
should be scheduled for an additional VA audiological 
examination.  As the previous examinations have produced 
unreliable results, if the results are again inconsistent or 
deemed unreliable, the Veteran's hearing loss should be 
tested by non-behavioral methods if possible, to determine 
whether the level of hearing loss found is representative of 
poor cooperation versus actual hearing loss.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim.)

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2009) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2009) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
increased rating claim, the claim will be denied.  38 C.F.R. 
§ 3.655(b) (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)




1.  Current VA audiology treatment records 
from the Jacksonville, VA outpatient 
clinic dating since August 2006 should be 
obtained.

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
nature and extent of his current hearing 
loss.  The claims file must be provided to 
and be reviewed by the examiner.  All 
necessary tests including audiometric 
testing should be conducted and the 
results reported.  If the examiner 
determines that the results are 
unreliable, non-behavioral methods of 
testing hearing loss should be performed 
if possible, to determine whether the 
level of hearing loss found is 
representative of poor cooperation versus 
actual hearing loss.  The examiner should 
also comment on the August 2009 private 
audiologist's examination noting profound 
loss.  The examiner should provide all 
reliable testing results, and a rationale 
for all conclusions reached.  

3.  Thereafter, please readjudicate the 
claim for increased rating for bilateral 
hearing loss.  If the benefit sought on 
appeal remains denied, the Veteran should 
be issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



